Day, J.
This case involves simply questions of fact. The testimony is quite voluminous. To set it out at length, or even to refer to the portions of it bearing upon the material facts in the case, would extend the opinion to great length, without any benefits corresponding to the space it would occupy.
Each member of the court has severally given to the evidence a careful examination, and we unite without hesitancy in the conclusion that it establishes the following facts, to wit:
1st. That in 1852 John Fox caused to be entered at the TT. S. Land Office, at Iowa city, for his benefit, by Morgan Reno, in the latter’s name, the S. E. J of the S. W of section 9, T. 82, R. 6, E. and S. E. ■£, S. E. J, S. 32, T. 83, R. 6.
2d. That subsequent to said entry John Fox entered into an agreement with James McGane, whereby McGane paid Fox $15, and was to deed Fox the N. E. of S. ~W. J of S. 9, T. 82, R. 6, in consideration of Fox’s agreement to deed to him the S. E. of the S. E. J of S. 32, T. 83, R. 6, entered as above named by Reno.
3d. That Fox entered into possession of the said S. E. \ of S. W. J and N. E. J of S. W. J-, S. 9, T. 82, R. 6, made valuable improvements thereon, and continued to occupy the same, with his family, until his death in the fall of 1853.
4th. That, with property of her deceased husband, Mary Fox paid Morgan Reno for the lands entered by him as above named, procured the deed to the S. E. of S. W. of section 9, to be made to herself, and that to the S. W., S. *328E. of S. 32 to be made to James McGane, in consideration whereof McGane deeded to her the N. E. J of the S. W. J of S. 9.
5th. That Mary Fox continued in the occupancy of the premises deeded to her until 1856, when she married the defendant, James Doherty.
6th. That, in June, 1868, Mary Doherty bequeathed to her husband, James Doherty, the S. E. J of S. W. \ of section 9, and to her son, John Fox, the N. E. \ of the S. "W. \ of said section, and that she deceased in July following.
From these facts we are clearly of the opinion that Mary Fox was a trustee of the title of said lands for the heirs of John Fox, and that the bill of complainants’ should have been sustained.
The decree of the district court is reversed and the cause remanded for proceedings in harmony with this opinion.
Reversed.